DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-30 are under examination. 
Claim 1-30 are rejected. 
The application is under Non-Final Rejection since the previous 112, second paragraph rejection and U.S.C. 103 rejections have been withdrawn; and the current rejections as discussed below contains new 112, second paragraph rejections, new 35 USC § 101, new 35 USC § 102 and new 35 USC § 103 rejections.  
Additionally, the examination of the application which has been vacated by Examiner Tamra Dicus, is currently under Primary Examiner, Hong Yoo. 

Response to Arguments
Applicant’s arguments, see pages. 8-12, filed 10/15/2020, with respect to the U.S.C. 103 rejection(s) of claim(s) 1-30 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
Withdrawn Rejections
The 112, second paragraph and U.S.C. 103 rejections set forth in previous office action have been withdrawn. 
Claim Objections
Claim 3 objected to because of the following informalities:  
in claim 3, line 1, the phrase “removing alcohol” should be “the removing of the alcohol” since antecedent basis has been established in claim 2, line 4;
in claim 6, line 1, the phrase “removing alcohol” should be “the removing of the alcohol” since antecedent basis has been established in claim 2, line 4;
in claim 8, the phrase “introducing the flavor faction” should be “the introducing of the flavor fraction” since antecedent basis has been established in claim 7, line 5;
in claim 15, line 1 and claim 16, line 1, the phrase “exposing the cannabis plant matter” should be “the exposing of the cannabis plant matter” since antecedent basis has been established in claim 14, line 4; and
in claim 23, line 1 and claim 24, line 1, the phrase “exposing the cannabis plant matter” should be “the exposing of the cannabis plant matter” since antecedent basis has been established in claim 22, line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In claim 5, the recitation of the claim is confusing, hence claim 4 has already established the step of “introducing the recaptured material into the dealcoholized beverage” hence the recitation of claim 5 does not farther limit claim 4, since the dealcoholized beverage is the cannabis infused beverage; hence the claim is indefinite. 
In claim 7, the recitation of “a processed alcoholic beverage” is confusing since the spinning cone process does not recite active step(s) in the preceding claim(s) of obtaining a processed alcoholic beverage. 
In claim 8, the recitation of the claim is confusing, hence claim 7 has already established the step of “introducing the flavor fraction into the dealcoholized beverage” hence the recitation of claim 8 does not farther limit claim 7, since the dealcoholized beverage is the cannabis infused beverage; hence the claim is indefinite. 
The term "stable variety" in claim 12 is a relative term which renders the claim indefinite.  The term "stable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of a system” which does not fall within at least one of the four categories of patent eligible subject matter, which are process, machine, manufacture, or composition of matter recited in 35 U.S.C. 101. 
Claim 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) the presence of a phytocannabinoid (terpenoids and cannabis hydrosol) and flavonoids, all of which are naturally occurring. Fermented and therefore alcoholized wine as a beverage is also naturally occurring, since grapes can naturally ferment in nature.  Therefore, the judicial exception is not integrated into a practical application because the inclusion of phytocannabinoid (terpenoids and cannabis hydrosol) or flavonoids is not seen to exhibit markedly different characteristics from the nature based product. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim allows for any amount of the product of nature, phytocannabinoid (terpenoids and cannabis hydrosol) to a dealcoholized beverage and where the phytocannabinoid (terpenoids and cannabis hydrosol) would be used for their naturally occurring properties. That is, there does appear to be any synergistic effect between the combination of the dealcoholized beverage and the cannabinoids or caffeine. While the claim recites dealcoholized beverage and a step of dealcoholizing an alcoholic beverage, the use of a dealcoholized beverage is not seen to result in markedly different characteristics to the naturally occurring products, as there does not appear to be any synergistic effect of the combination of the dealcoholized beverage together with the phytocannabinoid (terpenoids and cannabis hydrosol), where the phytocannabinoid (terpenoids and cannabis hydrosol) would act as they would in nature. (“The court held that the composition was not patent eligible because the patent holder did not alter the bacteria in any way” -see Funk Brothers Seed Co. v. Kalo Inoculant., 333 U.S. 127(1948)). Therefore, while the claims include dealcoholized beverage, it is thus seen that the claims recite the general linking of the naturally occurring product to a particular field of use. Thus, the claims 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 11, 12, 13, 18-21, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenthal et al. (US 2016/0002579 A1, Applicant’s IDS submission filed on 06/04/2019, cited no. 1) as evidenced by doTERRA (Ref. U).
Regarding claim 1, 9, 10, 11, 12, 13, 29 and 30, Rosenthal et al. (Rosenthal) discloses a method of making creating a mixed cocktail drink (cannabis infused beverage) (‘579, [0032], [0034]) comprising providing a nonalcoholic liquid (dealcoholized beverage) (‘579, [0033], [0035], [0039]) and a flavored cube (‘579, [0034]); wherein the flavored cube comprising a plurality of ingredients (‘579, [0036]), including any type of cannabis, including cannabinol and tetrahydrocannabinol (phytocannabinoid preparation) (‘579, [0040]). The recitation of “dealcoholized beverage” is interpreted as a beverage without or reduced alcohol content; wherein Rosenthal clearly teaches providing the nonalcoholic liquid, including water, club soda, tonic water, seltzer (‘579, [0039]) as a beverage which is without an alcohol content. With respect to claim 9, the cannabinol and tetrahydrocannabinol (phytocannabinoid preparation) (‘579, [0040]) are known phytocannabinoid distillate from the cannabis. With respect to claim 10, 11, 12 and 13
With respect to claim 19, 20 and 21, Rosenthal clearly teaches providing the cannabis (‘579, [0040]) which encompass C. sativa, wherein the cannabis is expected to have innate properties including phytocannabioids, terpenoids and cannabis hydrosol.
Regarding claim 18, Rosenthal discloses the plurality of ingredients with a flavor profile including bergamot (entourage preparation) (‘579, [0037]-[0039]); wherein bergamot contains terpinene (terpenoids) as evidenced by Ref. U. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (US 2016/0002579 A1) as evidenced by doTERRA (Ref. U) as applied to claim 1 above, and further in view of Magalhaes Mendes et al. (US 2010/0047422 A1)
Regarding claim 2, 3, 4, 5, 6, 7 and 8, Rosenthal discloses the claimed invention as discussed in claim 1. Rosenthal providing a nonalcoholic liquid (dealcoholized beverage) (‘579, [0033], [0035], [0039]). Rosenthal does not explicitly disclose the step of providing of the nonalcoholic liquid (dealcoholized beverage) comprising providing an alcoholic beverage and removing alcohol from the alcoholic beverage. 
Magalhaes Mendes et al. (Mendes) discloses a method of enriching aroma profile beverages, non-alcoholic drink (‘422, Abstract). Mendes discloses the method of providing (‘422, [0020]) original alcoholic beverage and removing alcohol from the alcoholic beverage by means of reverse osmosis (‘422, [0051]), and introducing aroma extract (recaptured material) to obtain a final beverage, dealcoholized beverage (‘422, [0048], [0053]-[0055]). Rosenthal and Mendes are of the same field of endeavor of making a non-alcoholic beverage with a desired flavor profile. It would have been obvious to one of ordinary skill in the art to be motivate to use Mendes’ providing of the nonalcoholic liquid (dealcoholized beverage) comprising providing an alcoholic beverage and removing alcohol from the alcoholic beverage and introducing aroma extract (recaptured material) (‘422, [0048], [0053]-[0055]) in Rosenthal’s process to obtain a non-alcoholic beverage with a desired flavor profile (‘422, [0055], [0062]). With respect to claim 6, 7 and 8, Mendes discloses the method of applying spinning cone distillation column (‘422, [0062]) allows production of an aroma concentrate (flavor fraction) and adding an amount of the aroma concentrate (flavor fraction) to the final beverage, dealcoholized beverage.

Claim 14-17 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (US 2016/0002579 A1) as evidenced by doTERRA (Ref. U) as applied to claim 1, 13 and 21 above, and further in view of Whittle et al. (US 2004/0147767 A1) . 
Regarding claim 14-17 and 22-26
However, Whittle et al. (Whittle) discloses a method of preparing extracts of natural products by extraction of hot gas (‘767, Abstract, [0020], [0046]) from plant material, Cannabis salvia (‘767, [0049]) to obtain active constituents including cannabinol and tetrahydrocannabinol (phytocannabinoid preparation) via steam (‘767, [0047]) and condensation (‘767, [0049], [0091]-[0092]) collected as a fluid condensate, including a mixture of oily and aqueous components (cannabis hydrosol, emulsion) (‘767, [0041], [0118]-[0120]). It would have been obvious at the time of the filed invention to one of ordinary skill in the art would be motivated to employ Whittle’s method of preparing the extracts from the plant material, Cannabis salvia (‘767, [0049]) in Rosenthal’s method to provide extraction of natural products in a large scale commercial production as taught by Whittle (‘767, [0039]-[0041])

Claim 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (US 2016/0002579 A1) as evidenced by doTERRA (Ref. U) as applied to claim 1 above, and further in view of Wilkes et al. (US 2009/0297681 A1).
Regarding claim 27 and 28, Rosenthal discloses the claimed invention as discussed in claim 1. Rosenthal does not discloses adding malic acid for adjusting flavor of the mixed cocktail drink (cannabis infused beverage). However, Wilkes et al. (Wilkes) teaches a non-alcoholic wine beverage comprising an addition of malic acid for flavor modification and shelf-life stability (‘681, [0028]). It would have been obvious to one of ordinary skill in the art to be motivated to use Wilkes’ malic acid in Rosenthal’s method to provide flavor modification and shelf-life stability (‘681, [0028]) as taught by Wilkes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792